DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has amended the claims.  Support for the amendments is found in the original filing.  No new matter is presented.
The applicant has amended the claims as previously suggested. Further search and consideration has been undertaken by the examiner.  The examiner finds the combination of the dependent claims is not rendered sufficiently motivated or sufficiently obvious to try by one of ordinary skill in the art at the time of filing the invention with a reasonable expectation of success.
The applicant has not filed terminal disclaimers as to US 10836666, pending 16954296 and pending 16954288.  Applicant declined to file the terminal disclaimers; as such, the rejections for double patenting are maintained.  
After further search and consideration the below rejections are maintained. The remarks filed 10/5/2022 are not persuasive for the reasons more fully below set forth.
Claim Interpretation and/or Introduction
The below claim interpretation and introduction is expressly incorporated into each rejection below as though fully set forth therein (including double patenting rejections):
The examiner notes the feed stock of waste water/sludge is not a uniform product and may possess material variation in solids content as well as materials and chemical composition and contaminants as is the nature of waste water.  Applicant recognizes the materially different components which may be present in wastewater at instant Spec P1 L15-30 and P4 L26-P5L5 as such the examiner maintains the various claimed ranges are not critical and that the claimed temperatures, differential of temperatures and treatment times may be selected by one of ordinary skill in the art at the time of filing the invention (overlapping the claimed ranges) to achieve optimum hydrothermal carbonization in an energy and cost efficient manner for product quality and yield esp. where the feed stock is variable (i.e. waste water) affording one of skill in the art at the time of filing the invention a reasonable expectation of successful hydrothermal carbonization of waste water sludge.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.)  as such the examiner maintains recycling effluent/liquid for further processing and making the process continuous would be obvious to try by one of ordinary skill in the art at the time of filing the invention.  
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as such the examiner maintains the temperatures, differential of temperatures and treatment times may be selected by one of ordinary skill in the art at the time of filing the invention (overlapping the claimed ranges) to achieve optimum hydrothermal carbonization in an energy and cost efficient manner for product quality and yield esp. where the feed stock is variable (i.e. waste water) affording one of skill in the art at the time of filing the invention a reasonable expectation of successful hydrothermal carbonization of waste water sludge.
The wet oxidizing agent includes any oxygen source as the examiner is giving the claims the broadest reasonable interpretation in view of the specification.   The examiner will not read limitations from the specification into the claims.  As such P4 L10-15 of the specification while reciting a preference for at least 80 % vol oxygen or 95 vol. % oxygen or greater will not be limiting to the clams.
Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1 and 4-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16954296 (reference application) alternatively further in view of WO 2017/146635A1
Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a process of hydrothermal carbonization of sludge including the same steps of pre heating and heating and wet oxidizing at overlapping temperature ranges where the heating etc. uses multiple steam fractions and the temperature increase of the HTC is in an overlapping range of the pre heated sludge of the instant claims and multiple steps of flashing and obtaining various steam fractions where the reaction times are overlapping.
For example:
Pending					Instant
Preheating claim 1					claim 1
Heating claim 1 and 14				claim 1
HTC claim 1						claim 1
Wet oxidizing claim 1 and 4			claim 1
Flashing to obtain at least one steam fraction
Claim 2						claim 1
While the co-pending application does not expressly recite separating the fractions and routing for recycle to the wastewater treatment plant then liquid fraction the examiner maintains such would have been obvious to try by one of ordinary skill in the art at the time of filing the invention.  Assuming arguendo separating fractions and routing the liquid to recycle to the wastewater treatment plant for further treatment is not obvious, the examiner notes the teachings of 
WO 2017/146635A1 discloses a method for treatment of sludge comprising a preheating sludge, send to a reactor for heat treatment cooling, separation of suspended solids (Abstract)  The sludge is from wastewater treatment plants (P2 L19-25)  The heating may be conducted with a steam supply and other heating options (P4 L14-18)  The cooling is conducted with a flashing arrangement for cooling sludge treated in the reactor and providing at least one steam fraction.
The steam is routed to pre heat the sludge (P5 L10-18)
There is an outlet at the cooling arrangement with a recirculation conduit (P6 L18-22)
There is at least one flash tank and steam routing arrangement such a at least two or at least three to provide steam fractions of different pressures (P7 L12-25)(claim 1 limitations for cooling with flash tank, claim 9 multiple flash making steam of different temperatures)
There is a settling tank to separate the cooled sludge into a clear fraction and a sediment fraction IP7 L25-30) There is separation to a solid and a liquid fraction (P8 L14-20)(meeting claim 1)

    PNG
    media_image1.png
    195
    866
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    241
    943
    media_image2.png
    Greyscale

(at least one steam fraction rendering obvious a first and second steam fraction of clam 1 and different temperature steam fractions of claims 4-7)

    PNG
    media_image3.png
    129
    889
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    251
    1010
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    103
    859
    media_image5.png
    Greyscale

(overlapping the range of claim 1 and 5)

    PNG
    media_image6.png
    372
    846
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    89
    843
    media_image7.png
    Greyscale

(Meeting flashing cooling and getting steam fraction and cooled slurry)

    PNG
    media_image8.png
    159
    942
    media_image8.png
    Greyscale

(Meeting flashing cooling and getting steam fraction and cooled slurry)
SEPARATING INTO A LIQUID AND SOLIDS FRACTION

    PNG
    media_image9.png
    146
    879
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    134
    882
    media_image10.png
    Greyscale

(P14 L6-9) (meeting claim 1 for separating liquid and solid fraction)

    PNG
    media_image11.png
    155
    923
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    173
    838
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to separate the liquid and solid fractions and recycle the liquid to the waste water treatment plant for further treatment as taught be EP.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 4-10 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 16954288 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim the steps of hydrothermal carbonization of sludge by preheating, wet oxidizing, separation of fractions where steam is used to heat and flashing is used to cool.  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a process of hydrothermal carbonization of sludge including the same steps of pre heating and heating and wet oxidizing at overlapping temperature ranges where the heating etc. uses multiple steam fractions and the temperature increase of the HTC is in an overlapping range of the pre heated sludge of the instant claims and multiple steps of flashing and obtaining various steam fractions where the reaction times are overlapping where the apparatus for the process possesses a recirculation arrangement.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,836,666. Although the claims at issue are not identical, they are not patentably distinct from each other because both the issued patent and instant application claim a method of treatment of sludge including preheating, heating, HTC, separation, wet oxidation, flashing and procuring steam fractions further separating, further flashing ad obtaining another steam fraction where the temperature of the steam is 9-40°C higher than the temp of the heated sludge, further flashing, where the temperatures, ranges of increase of temperature and temperature differentials of the patent and instant claims are the same and/or overlap in range, where the time of each step overlap and/or remain obvious.





Response to Arguments
The applicant has amended the claims as previously suggested. Further search and consideration has been undertaken by the examiner.  While all of the claims were in fact previously rejected, contrary to applicants’ assertion, the amendment combining TWO dependent limitations required further search and consideration.  Said amendment narrows the claims and affords specificity such that the combination of the previously cited prior art is insufficiently motivated and insufficiently obvious to try by one of ordinary skill in the art at the time of filing the invention to use the steps in sequence of subjecting the heated sludge to hydrothermal carbonization in a reactor to obtain a HTC treated slurry wherein the temperature of the HTC treated slurry is 180-250°C and then mixing the HTC treated slurry with an oxidizing agent to obtain a wet oxidized slurry wherein the temperature of the wet oxidized slurry is 220-260 °C with a reasonable expectation of success.
The rejections for obviousness double patenting are maintained and will not be held in abeyance.  Terminal disclaimers may be filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying the prior office action.  Noting references cited on IDS may not be repeated thereon.  The examiner notes that the effective filing date of the instant application is 11/26/2018 as such certain WO publications by the same inventors and assignees of the instant application fall within the exceptions and are therefore not relied upon in the above rejections (for example WO 2017222462A1 as cited on the IDS filed 5/19/21)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771